Citation Nr: 1205061	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to December 1960 and from October 1961 to October 1964.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied entitlement to service connection for a psychiatric disability, to include anxiety reaction and paranoid schizophrenia.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  In January 2011, the Board denied entitlement to service connection for PTSD and remanded the claim for entitlement to service connection for a psychiatric disability other than PTSD.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A remand is required because the evidence is insufficient to decide the claim.  The Veteran has been diagnosed with multiple psychiatric disabilities, including anxiety reaction, depression, psychosis including schizophrenia, substance abuse, dementia, and personality disorder.  The service records reflect that in December 1963, the Veteran was processed for administrative separation based on two incidents of being absent without leave.  On the December 1963 report of medical history, the Veteran indicated that he then had, or had previously had, depression or excessive worry.  The physician's summary and elaboration indicated that the Veteran had anxiety reaction with chest pains during his early teens.  In February 1964, the Veteran took 6 pain pills, and a psychiatric consult was found to be warranted.  However, the STRs do not contain any notes relating to such a consultation, and requests for additional service records were unsuccessful.  During the Board hearing, the Veteran testified to being beaten and raped by fellow servicemen.  He also indicated that he witnessed a Lieutenant being thrown overboard in November 1963.

The psychologist who performed the March 2010 VA examiner concluded that the Veteran's anxiety disorder was not related to service because it was preexisting.  The Board remanded the claim for the psychologist to explain his rationale for this opinion.  In February 2011, the psychologist explained that his reason for concluding that anxiety disorder preexisted service was that the RO had found that the disorder preexisted service on multiple occasions.  This rationale is inadequate because it is not based on the psychologist's medical knowledge.  In addition, the psychologist concluded that the anxiety disorder was not incurred in service or aggravated beyond its natural progression because the Veteran was not treated for any psychiatric disorder in service and such disorder was not diagnosed.  However, given the psychiatric consultation that was ordered, the statement that the Veteran was never treated for any type of psychiatric disorder in service is overly broad.  An adequate opinion should specifically consider the taking of the pills and referral for psychiatric consultation, the disciplinary problems, the Veteran's lay statements regarding being beaten and raped by fellow servicemen and seeing a Lieutenant thrown overboard, and any decrease in performance evaluations.  An adequate opinion should also address the March 1976 University of California, San Diego treatment note that indicates the Veteran "appears to have had a fairly chronic schizophrenic condition for the past 10 years or more."  In addition, an adequate medical opinion in this case should address each currently diagnosed disability and whether any is related to service.

Consequently, the Board finds that a remand for a new opinion by a VA psychiatrist is warranted.  In addition, given the importance of any psychiatric consultation that may have been performed, another request for any records relating to a psychiatric consultation (a type of record that may be located in a different place than the other STRs) is warranted. 

Accordingly, the case is REMANDED for the following action: 

1.  Request from any appropriate custodian any records of a psychiatric consultation from February 1964 and after.

2.  Obtain an opinion from a VA psychiatrist.  The claims file must be sent to the psychiatrist for review.

The psychiatrist should first offer an opinion as to whether the evidence clearly and unmistakable shows that a psychiatric disability preexisted service.  If the answer to this question is in the affirmative, the psychiatrist should offer an opinion as to whether the evidence clearly and unmistakably shows that the preexisting disability was not aggravated (i.e., worsened beyond its natural progression) by service.  This opinion should be based on the psychiatrist's medical judgment, and not on any decisions that have been rendered by the RO or the Board.

Then, the psychiatrist should clearly identify all current psychiatric disabilities.  With respect to each diagnosed disability, the psychiatrist should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service.

If schizophrenia is diagnosed, the psychiatrist should offer an opinion as to whether it is at least as likely as not that this disability manifested within a year of the Veteran's October 1964 separation from service.  In this regard, the psychiatrist should address the March 1976 University of California, San Diego treatment note that indicates the Veteran "appears to have had a fairly chronic schizophrenic condition for the past 10 years or more."
In offering the above opinions, the psychiatrist should specifically address the medical and lay evidence of in-service psychiatric symptoms, including the Veteran's report of depression and excessive worry at separation, his taking of 6 pain pills and referral for psychiatric consultation, his written and oral lay statements regarding being beaten and raped by fellow servicemen and witnessing a Lieutenant being thrown overboard, and any decrease in his performance evaluations during service.  The psychiatrist  is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

